Citation Nr: 1524533	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  13-11 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1967 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In April 2015, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.  After the hearing, additional evidence was received, along with a waiver of RO consideration.

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that remand is necessary to obtain an addendum medical opinion.  The Veteran was afforded a VA examination in January 2013 to specifically address the etiology of his sleep apnea; however, the examiner only discussed whether the Veteran's condition was directly caused by his service-connected PTSD.  Since the time of the examination, the Veteran has submitted articles indicating that obstructive sleep apnea can be aggravated by PTSD.  As the January 2013 VA examiner did not opine as to whether the Veteran's obstructive sleep apnea was aggravated beyond the natural progression of the disease due to PTSD, the Board finds that an addendum opinion is necessary for the proper adjudication of the Veteran's claims.



Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the same examiner who conducted the January 2013 examination; or if unavailable, by another appropriate examiner.  A new examination is not required, unless the examiner determines a new one is necessary.  

The examiner should address whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's sleep apnea was aggravated beyond the natural progression of the disease as a result of service-connected PTSD.

The examiner is requested to address articles submitted by the Veteran which indicate that sleep apnea can be aggravated by PTSD, particularly "Sleep Disorders among Veterans with PTSD" by Sadeka Tamanna, MD, MPH.

Aggravation means any increase in the severity of an existing disability that is not due to the natural progress of the disease or injury. 
 
A complete rationale for all opinion and conclusions reached should be provided.
 
2. Then, readjudicate the claim on appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




